Simmons, C. J.
1. Where in a difficulty between two passengers on a railroad-train one cuts the other with a knife, and the injured passenger sues the railroad company for damages, it is not error for the trial judge to refuse to give in charge to the jury section 2321 of the Civil Code which makes a railroad company liable for any damages done by the running of its cars, or by any person in its employment or service, unless the company shows due care on the part of its agents.
2. There was no error in any of the charges or refusals to charge or in-the admission or exclusion of evidence. The evidence demanded the verdict for the defendant, and a new trial was properly refused.

Judgment affirmed.


All the Justices concurring.